In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0048V
                                        UNPUBLISHED


    YVETTE ALEXANDER,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: August 2, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 4, 2021, Yvette Alexander filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
injury (“SIRVA”), a defined Table injury, after receiving the influenza vaccine on
December 19, 2019. Petition at ¶¶ 1, 10. Petitioner further alleges that she received the
vaccine within the United States, that she suffered the residual effects of her SIRVA injury
for more than six months, and that neither she nor any other party has filed a civil action
or received compensation for her SIRVA injury. Petition at ¶¶ 1, 6-8. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 29, 2022, Respondent filed his Rule 4(c) Report and Proffer on Damages
in which he concedes that Petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report and Proffer at 1. Specifically, Respondent believes “that
[P]etitioner has satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the
Qualifications and Aids to Interpretation (“QAI”) for SIRVA”. Id. at 11. Respondent further
agrees that “based on the record as it now stands, [P]etitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2